i          i        i                                                               i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00141-CR

                                          Jesse CASTILLO,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                        From the County Court at Law No. 7, Bexar County, Texas
                                        Trial Court No. 227386
                            Honorable Monica E. Guerrero, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: June 17, 2009

DISMISSED

           Appellant has filed a motion to dismiss his appeal. The motion is granted, and this appeal

is dismissed. See TEX . R. APP . P. 42.2(a).

                                                        PER CURIAM

DO NOT PUBLISH